Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed after the mailing date of the Non-Final Rejection on 9/25/2013.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Chris Daly (Reg. 37,303) on 2/3/2021.

The claim set dated 1/26/21 has been amended as follows:

Claim 1:

a substrate; a first conductor disposed on the first surface of the substrate; 
a plurality of antenna elements provided on the first surface of the substrate; 
a second conductor disposed on the second surface of the substrate; 
a plurality of conductive via holes extending through said substrate and extending between the first and second surfaces, with some of the plurality of conductive via holes arranged to form a plurality of resonant cavities and with some of the plurality of conductive via holes arranged to form a plurality of hybrid couplers with at least one resonant cavity coupled to each of the antenna ele-ments; the plurality of hybrid couplers provided within the sub-strate and around a perimeter of the substrate, wherein two of the plurality of resonant cavities are coupled to at least one port of the plurality of hybrid couplers; and a plurality of output couplers provided on the second surface of the substrate.

Claim 9:
A substrate integrated waveguide monopulse antenna, comprising:
a substrate having first and second opposing surfaces, wherein a first side of the substrate is configured to couple with a seeker antenna comprising a plurality of slot antennas:
a first conductive layer disposed on the first surface of said substrate and configured to receive the plurality of slot antenna elements:
a second conductive layer disposed on the second surface of said substrate; 
a plurality of conductive via holes extending through said substrate and extending between the first and second conductive layers, with some of said plurality of via holes arranged to form a plurality of resonant cavities and with some of the plurality of conductive via holes arranged to form 
and a plurality of slotted output couplers provided, in the second conductive layer; 
wherein two of the plurality of resonant cavities are coupled to at least one part of said plurality of hybrid couplers.

ALLOWABLE SUBJECT MATTER
Claims 1-20 allowed.

REASONS FOR ALLOWANCE
Claims 1, 9, and 15 include the following limitations below:  
“ …with some of said plurality of via holes arranged to form a plurality of resonant cavities and with some of the plurality of conductive via holes arranged to form a plurality of hybrid couplers …”

“ … said plurality of conductive via holes arranged to form a plurality of resonant cavities and a plurality of hybrid couplers …”

	The inclusion of the limitations above are not read upon by the prior art cited on the references cited page.   Each of the prior art is missing one more limitations with no obvious rationale to combine. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845